 TENNESSEE SHELL CO., INC.193Tennessee Shell Company,Inc.andUBC, SouthernCouncil of Industrial Workers,United Brotherhoodof Carpenters and Joiners of America,AFL-CIO.Case 26-CA-4671June28, 1974DECISION AND ORDEROn December 18, 1973, Administrative Law JudgePaul E. Weil issued the attached Decision in this pro-ceeding. Thereafter, Respondent filed exceptions anda supporting brief, and General Counsel filed cross-exceptions, a supporting brief, and a response toRespondent's exceptions.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' con-clusions,' and recommendations only to the extentconsistent herewith.We agree with the Administrative Law Judge thatRespondent has violated Section 8(a)(1) of the Act bycoercively interrogating its employees regarding theirunion activities, by soliciting its employees to with-draw their union authorization cards, and by askingemployees to use their influence to get other employ-ees to withdraw their union authorizations? We alsoagree with the General Counsel in his cross-excep-tions, and, as apparently intended by the Administra-tive Law Judge, that a finding of an implied threat todischarge employee Bobby Anderson because of his'The Respondent has excepted to certaincredibilityfindingsmade by theAdministrative Law Judge. It is the Board's established policy not to overrulean AdministrativeLaw Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrectStandardDry Wall Products,Inc,91NLRB 544,enfd. 188 F 2d 362(C.A. 3, 1951).'We have carefully examined the recordand find no basis for reversing his credibility findings.Certain errors weperceive in his findings of fact not based on credibility will be discussedhereafter.We agree withthe GeneralCounsel that certain inadvertent errors pointedout in his cross-exceptions should be corrected.Thus in sec.111,A, of theDecision,the two union agents who called on Latendresse on February 28should be"Riddle and Rayburn."In sec III, E,of the Decision,the seventhsentence of the second paragraph should read"At this point she [instead of"he"] suggested that he call her daughter Odena Huff who might be able toenlighten him." The statement,"Well with all the union cards that have beensignedthe Union canwalk in and take over," should be attributed to JamesPeach,not OdenaHuff.Later on in this section,in the Administrative LawJudge's discussion of theSullivan Electricrule, the General Counsel concededthat the AdministrativeLaw Judgeerred in statingthat JudyFrench toldPeabh she had signed a union cardThere is infact no evidence in the recordthat she told that to him or to any other management representative.2 Our ultimate conclusion regarding the inappropriateness of the issuanceof a bargaining order m-this proceeding makes it unnecessary for us to passon the AdministrativeLaw Judge'sresolution of the composition of thebargaining unit, Respondent's "expanding unit" defense,the question of thenature ofthe February28 strike, or Respondent's proposal that a representa-tion election be held before consideration be given to granting a bargainingorder based on a majority established by authorization cards3As discussedinfra,the number of employees found by the AdministrativeLaw Judge to have been interrogated is somewhat exaggeratedunion activity, an additional violation of Section8(a)(1), is warranted, and that the appropriate remedybe provided therefor. However, we find to be overlybroad and subject to misinterpretation the Adminis-trativeLaw Judge's finding that Respondent told"several" employees that "Anderson would fire him-self by being drunk," or made similar statements con-stituting an implied threat.Employee Judy French testified that Respondent'spresident, John Latendresse, told her that no onewould be fired for signing a union card and that "Bob-by Anderson wasn't even going to be fired, because hewould go out some weekend and get drunk and whenhe reported to work on Monday morning he wouldfire himself." Anderson was the leading employee sol-icitor of union authorization cards, and it seems clearfrom the context of this conversation that Latendressemade the statement about Anderson for that reason.Thus, despite the assurance that no one would be firedmerely for signing a card, the message was foreseeablyconveyed that a leading union adherent would begotten rid of whenever an opportunity for doing soarose. Employee Debbie Davidson testified that, aftershe was asked in Latendresse's presence whether shehad signed an authorization card and she answeredthat she had, Latendresse told her that the Companycould not afford a union and, among other things,that Bobby Anderson comes in drunk sometimes, andthat he would on occasion fail to call in on days hewas absent. Latendresse also said that Anderson "wasgoing to keep on until he would get himself firedbecause he was walking out all the time, and he hadquit several times before." While this statement is notexactly a flagrant demonstration of company willing-ness to trammelemployee organizational rights, itdoes, like the statement to French,suggestthat, be-cause of Anderson's leadership position in the organi-zational efforts, special attention would likely be paidto his defects as an employee. On the other hand,statementsmade to other employees that Andersonwas low down, no good, and a drunk do not rise tothe level of threats of discriminatory discharge, evenby implication. We find, then, that the implied threatto discharge Anderson, in violation of Section8(a)(1),was made to French and Davidson 4We do not adopt the finding/conclusion of the Ad-ministrative Law Judge that by itsantiunion cam-paign Respondent committed unfair labor practiceswhich made the holding of a fair election unlikely. On°While employee Jimmy Hilliard also testified regarding a statement bya management official that Anderson and those who followed him would endup firing themselves,neither the Administrative Law Judge nor the GeneralCounsel refers to that testimonyWhile the record is not too clear on this,it appears that Hilliard may have included the above in certain testimony heretracted In any event we conclude that the Administrative Law Judge didnot credit it212 NLRB No. 24 194DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contrary, we find a conspicuous absence of a pat-tern of unfair labor practices of such gravity and per-vasiveness as to make the Union's apparent cardmajority a more reliable test of the employees' desirethan an election after the application of conventionalBoard remedies.TheAdministrativeLaw Judge found thatRespondent's president and vice president, Laten-dresse and Peach, "admittedly" interrogated as least12 or 13 employees. Respondent admitted only that itinterviewed a number of employees. It did not admitto interrogating any employees about their union ac-tivity, but the Administrative Law Judge credited thetestimony of several employees that they were interro-gated. Of the 10 employees who testified regardingthese interviews, 6 stated that they were asked wheth-er they had signed an authorization card,' I was askedwhat he thought about a union, and I was asked"what we want out there" in the context of a discus-sion of the union organizing campaign .6 The remain-ing 2, Hilliard and Judy French, stated nothing aboutbeing interrogated, and the Administrative LawJudge made no findings in this respect in setting forththeir credited testimony, but apparently includedthem in his total of 12 or 13. Among the eight employ-ees who were interrogated during these interviews,employees Horton and Huff were also interrogated inseparate additional encounters with management rep-resentatives. Still, we reach a total of only eight em-ployees interrogated concerning the Union.'Several of the employees who were interrogated atthe Latendresse-Peach interviews, plus employees Ar-nold and Hilliard, were asked by representatives ofthe Company to withdraw their union authorizations,and Latendresse called all the employees together andtold them that any of them who had signed authoriza-tions and wished to return them could do so. In fur-therance of the same objective, Foreman Terry Carterasked two employees to use their influence to getother employees to withdraw their cards and told athird that she should have used her influence to stopother employees from joining or signing cards. Allthree refused.These interrogations and solicitations, togetherwith the implied threat to discharge Anderson, com-prise the aggregate of the unfair labor practices foundby the Administrative Law Judge and adopted asmodified herein. With one exception, none of the ih-terrogations were accompanied by threats. The excep-5Huff, Cherry,Miller, Garza,Rowland,and Davidson6Horton and HeyneIOther employees,as discussed next, were asked if they would withdrawtheir union authorization cardsWhile these could also be considered interro-gations,like the Administrative Law Judge we treat these as a separatecategory of unfair practicestion is the muted threat against Anderson made dur-ing the interview with employee Debbie Davidson.Judy French, the other employee subjected to the im-plied threat against Anderson, was not interrogatedand was specifically assured that no one would befired for signing a union card.' Neither were the solici-tations to withdraw their cards, nor the requests toinfluence other employees, accompanied by threats tothe employees involved.The latter requests, made only by a low-level super-visor,were manifestly ineffective, as the employeeswho were asked refused outright. Apparently the so-licitations of withdrawal bore no richer fruit. AndWhile such matters do not affect our finding thatRespondent's actions were coercive within the mean-ing of Section 8(a)(1), they are worthy of some consid-eration in exercising the delicate judgment necessaryto determine whether the issuance of a bargainingorder is necessary to detoxify the atmosphere.'The kinds of unfair labor practices involved hereare not ordinarily found sufficient by the Board towarrant a bargaining order, even where relativelynumerous in a small unit.10 The particular unfair laborpractices committed in the instant case do not lead usto a different result. As we said recently inGreen BriarNursing Home, Inc.:"This conduct, while amply and overtly disclosingthe Respondent's hostility to collective bargain-ing,was not of a type which would have suchsevere or lingering impact as to preclude the ac-curate ascertaining of employee desires throughour usual election procedures.The Administrative Law Judge concluded that abargaining order should be issued for the additionalreason that Respondent had violated Section 8(a)(5)of the Act, under the rules set forth inSullivan ElectricCompany.12by refusing to bargain with the Unionafter ascertaining its majority status by interrogatingits employees. We find theSullivan Electricrule inap-plicable.138Other employees testified similarlyregarding assurances against repri-salsAlthough the Administrative Law Judgecredited the testimony of someof these employeesin general,he did not mention their testimony in thisrejardCfCentral Diagnostic Laboratory,206 NLRB No 114, at ALJDsec. III,C 2. b Considerationof objective circumstances surrounding the commis-sion of the unfair labor practicesinvolved doesnot mean that the Boardsanctions an inquiry intothe subjectivereactions of individual employees10 See, e g,Central Diagnostic Laboratory, supra, Hennessy Service Corpora-tion.204 NLRB No 52,Motown Record Corporation,197 NLRB 1255,Blade-Tribune Publishing Company,180 NLRB 43211201 NLRB 50312 199 NLRB 80913Member Kennedy dissentedinSullivanElectricand for the reasonsstated in that dissent, as well as the reasons stated by his colleagues, finds TENNESSEE SHELL CO., INC.195Sullivan Electricheld that an employer who rejectsa demand for recognition and an offer by the unionto prove its majority status by authenticating the sig-natures on authorization cards, and then learns byinterrogating his employees that a majority of themunequivocally supports representation by the union,is no longer free to insist on a Board-conducted elec-tion.The legal significance of the interrogations orpoll lies in the fact that the Board had previously heldinLinden Lumber 14that an employer who did nomore than reject a demand for recognition and a cardshowing, regardless of the adequacy of the showing,has a clear right to demand that the majority be estab-lished in a secret-ballot election before he will be re-quired to bargain. When instead of waiting for theBoard to conduct an election to verify or disprove theasserted majority, the employer undertakes his ownsubstitute for a Board-conducted election and therebyconfirms the union's majority status,Sullivan Electricteaches that he cannot thereafter disclaim the resultshe himself has obtained.Since it is the employer's conducting of his own pollin response to an assertion of majority status thatbinds him to the unwanted result, this doctrine willusually be applicable to cases where the polling orinterrogation takes placeafterthe demand for recog-nition is made.15 We need not decide under what cir-cumstances, if any, predemand interrogations mightbe conducted which are so systematic or so manifestlyconducted in anticipation of an imminent demandthat the same'result should follow.In the instant case, most of the interrogations tookplace about a week before any union representativescontacted Respondent, and the entire pattern of inter-rogation was less than systematic. Accepting for pur-poses of this discussion the Administrative LawJudge's finding that there were 21 employees in theunit at the time the assertion of majority status anddemand for recognition were made, we have alreadyfound that a total of 8 employees were interrogated.Of these eight, one, Heyne, was asked only "what wewant out there." Latendresse testified that she volun-teered to him that she had signed a card.16 Another,Horton, was asked what he thought about a union,and he answered that he was a union member. Earlier,however, Horton had told Peach, who was present atthe interview with Latendresse, that he belonged to aunion from his previous job. Thus,there is someambiguity in the information Horton conveyed to Re-that Respondent did not violate Sec. 8(a)(5) of the Act.14 Linden Lumber Division,Summer & Co,190 NLRB 718.15 See, e g.,SoilMechanics Corporation,200 NLRB No. 60;Nation- WidePlastics Co, Inc.,197 NLRB 99616 The Administrative Law Judge credited this as an admission. Heynetestified that she did not tell him she had signed a card.spondent, and no further questions were asked to es-tablish his desires conclusively.The Administrative Law Judge concluded that theSullivan Electricdoctrine is applicable because aftercompleting its interrogations Respondent knew thatat least 14 employees had signed cards. The number14 includes Judy French, who we have found did nottell any representative of management that she signeda card.17 It also includes employees Anderson andVinson, whose union sympathies became known toRespondent, not in the course of the interrogations,but apparently because it was no secret that they weresoliciting authorizations from the other employees.Employees Vera French, Heyne, Hilliard, and Arnoldvolunteered to Respondent, without being asked, thatthey had signed cards. Regarding Vera French, theonly testimony was that of Latendresse, who said thathe called her into his office and she told him that shehad signed something, "she didn't know what it was."Latendresse concluded, however, that it was an au-thorization card. He also testified that she was men-tallyhandicapped.On the basis of the recordevidence, there is room for doubt that Vera Frenchconveyed to Respondent a firm commitment in favorof the Union.In summary, Respondent learned that six employ-ees signed cards by asking them, and was told by fourmore, including Vera French, that they had signed.18Horton said he was a union member, but under cir-cumstances making his statement somewhat ambigu-ous. If we include those employees who volunteeredthe information, Respondent learned in the course ofits interrogations that possibly 11 out of the 21 unitemployees appeared to support the Union, but hadreason to believe that there was some question as tothe allegiance of 1 or 2 out of that slender majority.Had Respondent gone on to question enough addi-tional employees to establish by that meansan unmis-takable majority preference for the Union, we wouldthen have to consider whether the logic and policy oftheSullivan Electricdoctrine would create a duty tobargain once the demand for recognition was made,even though no demand had been made at the timeof the interrogations.1917General Counsel argues thatwe should find company knowledge ofFrench's adherenceto the Unionon the basis of Foreman Carter's testimonythat she,unsolicited,said to him, "Terry, don't be mad overus trying to geta union in here."The record does not showwhen this conversation tookplace, and it is hardly part of a systematic effort to pollemployee sentiment.isThe otherthree, Heyne,Arnold, and Hilliard,were also asked to with-draw their cards.19We do not "suggest," as our dissenting colleagues state, thatSullivanElectricis inapplicable where the interrogations precede the demand forrecognitionOn the contrary,we leave toa more appropriatecase the deter-minationas to whatcircumstances,if any, might justify applyingSullivanElectricto such a situationWe point out,however, thatin examinmg thatquestion we should not be concernedwith whether,the interrogations them-selves are lawful or unlawful,and our inquiry into theirpurpose or motiveContinued 196DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent independently knew of Anderson's,Vinson's,and probably JudyFrench's union sympa-thies. But the fact that Respondent"knew"the Unionenjoyed majority status through information obtainedin the course of interrogations,when added to infor-mation not obtained by interrogation,is not sufficientin itself to take the case out of theLinden Lumberrule.20For the foregoing reasons we conclude thatRespondent did not violate Section 8(a)(5) when itrefused theUnion's demand for recognition,and thatthe issuance of a bargaining order is not warranted.The principal difference separating us from our dis-senting colleagues is that they readLinden Lumbermore narrowly, andSullivanElectricmore broadly,than we do.In decidingLinden Lumber,we consid-ered the fact that difficulties had been encountered inattemptingto apply a "good-faith doubt"rule for de-termining when a duty to bargain arises. But we werealso aware that new difficulties might arise in attempt-ing to apply new rules. We think the majority theredecided that the least unsatisfactory solution was, inpart, to eliminate theinquiryinto employer knowl-edge of majority status. Then,inSullivanElectric,theBoard,Member Kennedy dissenting,recognized whatwe regard as an exception to theLinden Lumberprop-osition,based on the previously established principlethat under certain circumstances an employer maywaive his right to insist on a Board election by con-ducting his own substitute for one.But having eschewed, inLinden Lumber,inquiriesinto employer knowledge as a fact relevant in itself,we thing theSullivan Electricexception might wellswallow up the rule if we found,as our dissentingcolleagues would prefer,a waiver of the right to anelection whenever an employer's knowledge of major-ity status derived in part from his own inquiries. Wethought that approach had been rejected inR & MElectricSupply Co., supra,fn. 20, and we reject itnow.21Finally, contraryto the dissenting opinion,our de-cision does not mean that an election would be re-quired wherever the employer's conduct falls short ofrequiring aGissel22bargaining order.23should be limited to determiningwhetherthey constitutean employer-select-ed substitutefor a Boardelection,which is the proper inquiryunderSullivanElectric20R & M'Electnc Supply Co,200 NLRB No 5921We do notunderstand how our dissenting colleagues can state,in theireffortto distinguishR &M Electric Supply Co,from this case, that in thatcase there was no evidencethat the employer "had knowledge, independentof the cards,that the unionhad the support of a majority of the employees -When the employerthere refused recognition,all employeeswho had signedcards went out on a strikecalled bythe unionMoreover, in that case theemployer'srepresentatives examined each authorization card and acknowl-edged theauthenticity of each employee's signaturethereonNevertheless,no violation of Sec 8(a)(5) was found22N L R B v Gissel Packing Co, Inc,395 U S 575 (1969)23 See, e g ,Tony's Sanitation Service, inc ,Si James SanitationCorporation,ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge as modifiedbelow and hereby orders that Respondent, TennesseeShell Company, Inc., Camden, Tennessee, its officers,agents, successors, and assigns, shall take the actionset forth in said recommended Order as herein modi-fied:1.Substitute for the present paragraph 1(a) the fol-lowing: "(a) Threatening to discharge any employeefor engaging in activities in behalf of a union."2.Delete paragraphs 2(a) and (b) and reletter pre-sent paragraph 2(c) and (d) accordingly.3.Substitute the attached notice for the Adminis-trative Law Judge's notice.MEMBERS FANNING and JENKINS, dissenting in part:For the reasons discussed below, we would affirmtheAdministrative Law Judge's finding that theRespondent's refusal to recognize and bargain withthe Union violated Section 8(a)(5) of the Act and that,in the circumstances presented, a bargaining ordershould issue under theSullivan Electric 24rule.According to the credited testimony, on February21,1973,Respondent'spresident,Latendresse,learned that the Union was attempting to organize theplant. The next day Latendresse together with JamesL. Peach, Respondent's vice president and manager,systematically interviewed approximately I I employ-ees. In the course of these interviews, six employeeswere specifically interrogated as to whether they hadsigned union authorization cards. They all respondedpositively. Additionally, Mrs. Eddie Heyne was ques-tioned about what she wanted and when the unionmen were coming to town. Jerry Horton was askedwhat he thought about the Union and he respondedthat he was a union member and would go along withthe majority. During the course of these interviews,Jimmy Hilliard and Vera French volunteered to La-tendresse that they had signed cards. The remainingemployee interviewed at that time, Judy French, testi-fied that Latendresse did not ask her if she signed aunion card and she did not recall whether she volun-teered such information to him. However, JudyFrench credibly testified that she informed ForemanTerry Carter that she was a union supporter. Aroundthe time that the interviews occurred, Peach told Je-well Arnold that the Respondent planned on callingher in and talking to her, at which point Arnold toldPeach that she had signed a union card. In addition203 NLRB No 11724 Sullivan ElectricCompany,199 NLRB 809 TENNESSEE SHELLCO., INCto the above, Respondent had independent knowl-edge that employees Bobby Anderson and Mary Vin-son were union supporters. On February 28, 1973, theUnion demanded recognition and Latendresse re-fused to look at any authorization cards and declinedto grant recognition. Later that day the employeeswalked out and commenced picketing the plant. Dur-ing the period between February 22 and February 28,Respondent committed several additional unfair la-bor practices including .a threat to discharge the mainunion adherent, attempts to persuade employees towithdra,v their union authorizations, and a statementto an employee that she should have used her influ-ence to stop other employees from joining or signingcards.Thus, on February 28, when the Union demandedrecognition,Respondent had knowledge, obtainedlargely through its unlawful interrogations, that theUnion had the support of at least 14 employees out ofa total unit of 21. Respondent's unlawful interroga-tion disclosed eight union supporters, the support offour others was disclosed as a result of Respondent'sattempts to ascertain union support, and Respondentindependently knew of the union sympathies of twoemployees. Thus, Respondent's own efforts to ascer-tain the extent of union support led to its knowledgethat 12 out of 21 employees in the unit supported theUnion.InSullivan Electric,we held that a bargaining obli-gation arose where, after a proper demand was made,the respondent assured itself through interrogation ofits employees that a substantial majority of them haddesignated the union as their representative. The ma-jority in the present case findsSullivan Electricinap-plicableon the theory that (1) the unlawfulinterrogationsmustbethesolesourceofRespondent's knowledge of union support; and (2)the interrogations must follow the demand for recog-nition.We disagree.The Board majority stated inLinden Lumber25 thatan employer is not required by the Act to recognizeand bargain with a union solely upon the strength ofthe union's assertion that it represents a majority ofthe employees involved, notwithstanding that theunion predicates its assertion upon an adequate show-ing of signed authorization cards. Thus, an employerfaced with a demand for recognition may insist on aBoard-conducted election as a means for resolving thequestion concerning representation. However, it iswell settled that where, as here, an employer under-takes a determination which he could have insisted bemade by the Board, he may not thereafter repudiate25Linden Lumber Division, Summer &Co, 190 NLRB 718. Member Fan-ning dissenting197the route that he himself had selected.26In the instant case, it is evident that when Respond-ent learned of the Union's organizational campaign,itundertook a systematic program of interrogationsand interviews to determine whether or not the Unionenjoyed the support of the majority of employees andattempted to undermine the majority support that wasascertained. In the circumstances herein, it is clearthat Respondent's unlawful interrogations disclosedmajority support for the Union, albeit the interroga-tions alone did not disclose all of the majority sup-port. In this regard, our colleagues state that, hadRespondent gone on to question enough additionalemployees to establish by that means an unmistakablemajority preference for the Union, we would thenhave to consider whether the logic and policy of theSullivan Electricdoctrine would create a duty to bar-gain because the interrogation preceded the demandfor recognition. This position would condition the ap-plication ofSullivan Electricon the number of em-ployees an employer interrogates regarding theirunion sympathies regardless of the other circum-stances. There is no lawful reason why Respondentwould interrogate additional employees when it al-ready had knowledge of the Union's majority status,and we are unwilling to stimulate or countenance un-lawful activity, i.e., additional interrogations, byadopting our colleagues' view.It constitutes an abuse of the Board's electoral pro-cess to allow an employer to interrogate employeesconcerning their union sympathies, learn from theinterrogations and other sources revealed by its inter-rogation that a union enjoys majority support, andthen proceed to an election, claiming that it doubtsthe union's majority status.27Linden Lumber, supra,atfootnote 25, permits an employer to test a union'sasserted majority in an election if he engages in nomisconduct. It does not open this route to an employ-er if he engages in violations of the Act, as the Em-ployer did in interrogating the employees here andthen rejecting the results. The consequence of themajority's decision is to permit a violating employerto force a union to an election which will be conduct-ed in the shadow of the employer's own misconduct,after that employer knows because of his own investi-gation, including the unlawful conduct, that the unionrepresents a majority. Stated differently, the majoritynow will compel a union to go to an election in everycase in which employer misconduct falls short of re-16 Sullivan ElectricCompany,supra,Fred Snow, Harold Snow and TomSnow, d/h/aSnow & Sons, 134 NLRB 70927Mike Velys,Sr, er at,Carpenters, d/b/a R & M Electric Supply Co,200NLRB No 59,Member Fanning dissenting,relied on bythemajority isreadily distinguishableThere,the respondent interrogated two out of ap-proximatelynine employees, and there was no evidence that it had knowl-edge,independent of the cards,that the union had the supportof a majorityof the employees 198DECISIONS OF NATIONAL LABOR RELATIONS BOARDquiring the type of bargaining order which would beimposed underN.L.R.B. v. Gissel Packing Co.,935U.S. 575 (1969), regardless of the employer's knowl-edge of majority. We cannot reconcile this with theemployer's statutory obligation to bargain with a ma-jority union, nor with such Supreme Court decisionsasGisselandUnited Mine Workers of America v. Ar-kansas Oak Flooring Co.,351 U.S. 62 (1956).Our colleagues also suggest thatSullivan Electricshould not be applied in a situation where the interro-gations occur, and knowledge of a union's majoritystatus is obtained, prior to the union's demand forrecognition. This is a distinction without a difference,since a union which has achieved majority status canbe expected to demand recognition promptly thereaf-ter,and the only lawful purpose of an employer'sinterrogations can be for the purpose of resolving theimpending question concerning representation. Ourcolleagues' approach will require a still further inquiryinto the Employer's purpose or motive, the sort ofinquiry into subjective attitudes left behind inGissel.In view of all the foregoing, we would find thatRespondent's refusal to bargain with the Union onand after February 28, 1973, violated Section 8(a)(5)of the Act, and that a bargaining order is clearly war-ranted.Joiners of America, AFL-CIO, or any other la-bor organization.WE WILL NOT urge and advise our employees towithdraw their authorizations to any labor orga-nization to bargain on their behalf.WE WILL NOT threaten to discharge any employ-ee for engaging in activities in behalf of a union.TENNESSEE SHELL COMPA-NY, INC(Employer)DatedByDECISIONThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard'sOffice,CliffordDavis Federal Building,Room 746, 167 North Main Street, Memphis, Tennes-see 38103, Telephone 901-534-3161.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a trial at which all sides had a chance to giveevidence, the National Labor Relations Board hasfound that we violated the National Labor RelationsAct and has ordered us to post this notice and weintend to carry out the Order of the Board and abideby the following:The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes withor restrains or coerces employees with respect tothese rights.WE WILL NOT coercively interrogate employeesconcerning their or other employees' activities onbehalf of UBC, Southern Council of IndustrialWorkers, United Brotherhood of Carpenters and(Representative)(Title)STATEMENT OF THE CASEPAUL E WEIL, Administrative Law Judge: On March 14,1973, UBC, Southern Council of Industrial Workers, Unit-ed Brotherhood of Carpenters and Joiners of America,AFL-CIO, hereinafter called the Union, filed a charge withthe Regional Director for Region 26 of the National LaborRelations Board, hereinafter called the Board, alleging thatTennessee Shell Company, Inc., hereinafter called Respon-dent, engaged in certain unfair labor practices. Thereafterthe Union filed amendments on May 2 and 4, 1973 On May4, 1973, the Regional Director, on behalf of the GeneralCounsel, issued a complaint and notice of hearing allegingthat Respondent, by various acts and conduct, had violatedSection 8(a)(1) of the Act; Respondent failed and refusedto bargain with the Union as the collective-bargaining rep-resentative of an appropriate unit of employees of Respon-dent; the employees commenced a strike on February 28,1973; and the strike was caused or prolonged by theRespondent's unfair labor practices. By an answer whichwas amended twice, Respondent denied the commission ofany unfair labor practices and raised several affirmativedefenses to the unfair labor practices charged. On the issuesthus drawn the matter came on for hearing before me atCamden, Tennessee, on August 21, 1973, closing on August24, 1973. All parties were present and represented by coun-sel and had an opportunity to call and examine witnessesand to adduce relevant, material evidence with regard to theissues. During the hearing Respondent withdrew one of theaffirmative defenses on which it had relied in its pleadings. TENNESSEE SHELL CO., INC.199At the close of the hearing the parties waived oral argument.Briefs have been received from the General Counsel andRespondent.Upon the entire record herein and in consideration of thebriefs I make the following:FINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent Is a Tennessee corporation engaged in thesale and distribution of mussel shells and the manufactureand sale of decorative items made in part out of musselshells.Respondent annually sells and ships from its Cam-den,Tennessee, location products valued in excess of$50,000 directly to points located outside the State of Ten-nessee. Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Unionis a labor organization within the meaning ofSection 2(5) of the Act.'IIITHE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has been in business in excess of 6 years. Itsoperation consists of procuring, apparently largely by pur-chase, mussel shells from fresh water sources in the UnitedStates.Until and including 1970 a portion of these shellswere cleaned and shipped to Japan where they were used inthe cultured pearl industry. The remaining shells werecrushed and sold largely in domestic channels for otheruses. In 1970 the Japanese trade, which had been recedingbecause of the absence of a demand for pearls for severalyears, completely stopped. Respondent at that time hadlarge numbers of shells on hand and commenced the devel-opment of a business of breaking up the shells, dyeing them,and making small ornamental objects of clear resin withshells embedded in it. The process consists of crushing anddying shells, sorting them, and molding the ornamental ob-jects in molds purchased by Respondent and referred to byJohn Latendresse, Respondent's president, as "designs."Late in 1972 Latendresse, who had kept up his correspon-dence with his Japanese customers, ascertained that themarket for pearls, had picked up and that the cultured pearlindustry was prepared to purchase shells again. By Febru-ary he had correspondence which indicated that a consider-able market existed and prepared to journey to Japan toseek firm orders for this portion of his product.In mid-February 1973, two of Respondent's employees,Bobby Anderson and Mary Vinson, contacted a local resi-dent of Camden, Tennessee, who was a member of theBoilermakers Union, to find out how to go about organiza-ing a union among Respondent's employees.As a result oftheir efforts they were furnishedwithauthorization cards bythe ChargingParty.The authorization cards run to the In-ternational United Brotherhood of Carpenters and Joinersof America,AFL-CIO,rather than to the affiliate which is .the ChargingParty.Vinson andAndersonpassed out cardsamong the employees commencing on February 19 and 14or 15 employees immediately signed and returned cards tothe Union.'On February 21 Latendresse,who was traveling,recieveda telephone call advising him that there was a union organi-zation going on.He returned to Camdenon the 22d. To-gether with JamesL. Peach,his then vice president andmanager, Latendresse commenced interviewing employeesin an effort to find out the extent ofthe Union's organiza-tion and the reasons therefor.At this timethere were some-where between 16 and 24 employees in the unit.On February27 theunion agenthelda meeting with theemployees at which he informed them of the options that heconceived to exist at that time,either to file a petition foran electionwiththe Board or to demand recognition. Hehad been informed by the employees of the extensive inter-rogation and otheractivity whichis alleged as coercive, aswell as of the fact that immediately after the commence-ment of the union organization a number of Peach's rela-tives appeared to have been placed on the payroll and theoffice employees had been required to commence using theplant timeclock.Accordingly,the union agent told the em-ployees that if they struck in protest against Respondent'sunfair labor practicesthey wouldachieve the protection of'an unfair labor practice strike.He absented himself fromthemeetingand theemployees discussed the situationthoroughly.When hereturned he was told that they choseto have him demand recognitionand thatthey would strikeif the Union was not recognized.He urged them to considerthe matter again and again left the room but on his returnwas told that this was the employees'opinion.The followingday twounion agents,Riddel and Guil-hams, called on Latendresseat theplant and demandedrecognition. Although there is some disagreement as to whatwas said during the conversation that ensued, it is clear thatLatendresse declined to look at any authorization cards anddeclined to grant recognition.Accordingto the testimony ofthe union agents he told them to leave the premises.The union agents left Respondent's premises shortly be-fore the lunchbreak.During the lunchbreak arrangementswere made to have picket signs prepared and delivered tothe employees at the plant.Afterlunch the employees allwent back into the plant and shortly thereafter,when thepicket signs were delivered,walked out and commencedpicketing the plant.While there have been some employees who have re-turned to work,the picketing commenced with 13 or 14employees on the picket line and the Union is still picketing.The General Counsel contends that the strike was caused byRespondent's- unfair labor practices and accordingly thatthe strikers are unfair labor practice strikers.Although Respondent denied the status of the Union as a labor organiza-tion within the meaning of the Act in its answer, it entered into a stipulation2 Respondent does not challenge the authenticity of the cards but chal-with the General Counsel of facts constituting a complete description of alenges the designation to the International rather than to the Southern Coun-labor organization within the meaning of Sec. 2(5).cil of IndustrialWorkers. 200DECISIONS OF NATIONAL LABOR RELATIONS BOARDB. The Refusal To BargainThe General Counsel contends that a unit consisting ofall production and maintenance employees at the Camden,Tennessee, plant excluding office clerical employees, pro-fessional and technical employees, watchmen, guards andsupervisors as defined in the Act, constitute an appropriateunit for the purposes of collective bargaining within themeaning of the Act. Although the Respondent denied thatthe unit was appropriate, with the exception of certain inclu-sions and exclusions, it presented no evidence that any otherunit was appropriate. The unit as spelled out is the normalP & M unit in the manufacturing industry and I find it tobe appropriate within the meaning of Section 9(b) of theAct.The parties, at the opening of the hearing, stipulated thatthe following named persons were in theuniton February28 and occupied the positions set forth after their names:Bobby AndersonLaborerJewell ArnoldCasterFrances CherryCasterJudy FrenchCasterVera FrenchSorterGregory GarzaLaborerEddie HeyneCasterJimmy HilliardLaborerJerry HortonGrinderDanny MillerLaborerSam MillerLaborerGalloway RowlandLaborerRebecca StoneCasterMary VinsonCasterDebbie Wheatley DavidsonCasterFelicetaWeatherfordIssues were raised with regard to the following:Judy Bobbitt:The General Counsel contends that JudyBobbitt, a caster, who was terminated on February 28 is inthe unit because she was terminated on the date that thedemand was made. The General Counsel's position is basedon a decision of the Board inChoc-ola Bottlers, inc.,192NLRB 1247, a representation case, where, under the cir-cumstances that an employee who came to the polls to votewas challenged because he had been discharged earlier inthe day, the Board overruled the challenge stating "[i]t haslong been recognized that an employee is eligible to vote inthe Board election if he was employed during the eligibilitypayroll period and on the date of the election," and in afootnote thereto stated "[t]herefore, in identifying the begin-ning of the critical period, we refused to fractionalize theday that the petition was filed." The General Counsel wouldhave me analogize the situation present in the instant casewith that inChoc-olawhich he cited. I do not believe thatthe analogy should hold. Here there was no "eligibility peri-od." Nor was the Board engaged in the formality of anelection.The demand took place during the course of acontest for the loyalty of the employees and the test impliediswhether Respondent knew, or had reason to know, thatthe Union represented a majority at the time of the demand.If the majority showing hinged on Judy Bobbitt's havingsigned a card, the employer thus must be presumed to havebeen aware of a failure of the Union's majority withBobbitt's termination. The basicissue tobe decided iswhether the Union is a majority representative The GeneralCounsel has not contended that Judy Bobbitt's terminationis unlawful. Accordingly, after her termination her desireswith regard to representation should not be allowed to de-cide the issue for the employees remaining. I therefore rejectthe General Counsel's contention and exclude Judy Bobbittfrom the unit and her card from the Union's representativestatus.Joy CauthenThe General Counsel contends that JoyCauthen is an office clerical and works in the factory outletstore and has no community of interest with the other rank-and-file employees. Respondent contended at the hearingthatshe is aplant clerical, but in its brief that she was adual-purpose employee spending half her time in the retailstore and half of her time working in the plant, assemblingclocks and removing products from molds. Respondent hasa retail store attached to its plant, at which its products aresold to passers-by. Joy Cauthen is listed on Respondent'spayroll ledger as "office and clerk (sales)." She started inRespondent's employ at $2 an hour and at the time of thehearing was making $2.30 an hour. She did not punch atimeclock prior to the union campaign, although all theproduction employees did President Latendresse testifiedthat Cauthen worked in the salesroom, also packed goods,took articles out of molds, and assembled clocks in theplant. She regularly worked Saturdays, when the retail storewas open, although few other employees with the exceptionof David Hodges, whom we shall consider below, workedregularly on Saturdays All of the employees commencedwork at 7 o'clock except Cauthen and one other who mayhave commenced work normally at 8 a in. Cauthen did notwork Mondays except on rare occasions. Other than Cau-then only the office girls and Latendresse and James Peach,the vice president, waited on retail customers in the storeand on Saturday only Cauthen waited on retail trade togeth-er with either Peach or Latendresse who apparently tookturns working on Saturdays. She dressed nicelyin streetclothes, although most of the persons working in the factorywore work clothing because much of the work is dirty. JudyFrench, who works in the casting department, testified thatshe has neverseenCauthen working in the casting area inwhich she is employed or in the grinding area which iscontiguous to the casting area and, further, that she hasnever seen Cauthen do any production work at the plant buthas seen her employed only in the showroomsellingmer-chandise at retail. Judy French also testified that the clocksare normally built in the casting room and she has neverseenCauthen working on putting together clocks as Laten-dresse testified. Her testimony in this regard was corrobo-rated by that of,Jewell Arnold, who also worked in thecasting department. Eddie Heyne who primarily assembledclocks and did some janitress work testified that she wasunawareof Cauthen ever assembling any clocks. The only3InGarland Knitting Millsof Beaufort,South Carolina,Inc,170 NLRB821, the Board in fact fragmented a day In In 4 of that decisibn the Boardheld that authorizations of two employees which were executed on the sameday but after the time of the demand should be counted toward the Union'smajority at all timesafterthat day TENNESSEE SHELL CO., INC.201persons that she could name other than herself that hadassembled clocks were Sam Miller and Terry Carter, a su-pervisor. Odena Huff, whom Respondent contends to havebeen a supervisor in the packing department, testified thatCauthen took care of the showroom and never performedany work in the packing and shipping department of whichshe was allegedly a supervisor. I conclude that Cauthen wasa clerk in the retail store and performed no duties in theplant. I conclude further that she had no community ofinterest with the employees in the unit and I shall excludeher from the unit.Fred Dobbs:The General Counsel contends that FredDobbs should be excluded from the unitas a casualemploy-ee whereas the Respondent contends that he should be in-cluded in the unit as a regular part-time employee. Therecord reveals that Dobbs is a social security annuitantwhose chief employment appears to be working with hiswife as an independent shell buyer, traveling around thecountry for most of each year. The record reveals that henormally works some of the first few months of each year.In the year 1973 he left on April 6 and had not returned atthe time of the hearing. The shell buyingenterprise is sea-sonal depending on the weather, inasmuchas shells areapparently harvested only in moderate weather. Since 1969socialsecurity annuitants who limit theirearningsfor socialsecurity purposes are not automatically barred from theunit.' A social security annuitant who works regularly on apart-time basis occupiesthe sameposition as any otherregular part-time employee. Similarily a social security an-nuitant who works regularly ona seasonalbasis occupiesthe same position as any regularseasonalemployee. Therecord reveals that Dobbs works each year from January 1until the weather permits collection of shells, whereupon heand his wifeengage ina shell purchasingbusiness as inde-pendent contractors. He works for a substantial portion ofthe year. He has a nearly certain expectation of reemploy-ment fromyear to year. When employed he works besidethe year-round employees and under the same supervisiondoingthe samework. Accordingly his exclusionas a sea-sonal fromthe bargaining unit would be contrary to clearBoard policy. I believe that he should be included in theunitand I so find.'David Hodges:The General Counsel contends that DavidHodges' work was of an irregular nature and that he shouldbe excluded from the unit asa casualemployee. Respondentcontends that he was a permanent part-timeemployee andshould be included. The recordrevealsthat David Hodgeswas a high school student working every day after he got outof school and all of every other Saturday. He worked takingcastingsout of the mold and carriedarticles fromthe pro-duction department to the retailstoreand to storage binslocated in the shipping department. He did not initiallypunch a timeclock but, after the unionorganizationstarted,commenced doing so. In the springor summerof 1973 hejoined the Marine Corps of the United States and is present-ly in that service. High school students who work on aregular part-time basis for an indefinite period are normallyincluded in the production and maintenanceunit by theBoard.The evidence does not support the GeneralCounsel's contention that Hodges was a casual employee;on the contrary it appears that he worked every evening anda considerable amount of overtime. I find that he should beincluded in the unit.OdenaThe General Counsel contends that OdenaHuff should be included in the unit,the Respondent con-tends that she was a supervisor and should be excluded. Therecord reveals that Odena Huff worked in the packing andshipping operation where she packed and shipped orderstogether with one or more other employees.There is noevidence that she at any time exercised any supervisoryfunctions or that she was ever informed that she had anysupervisory authority or that any other employee was everinformed that she had supervisoryauthority.For about aweek in the fall of1972Mrs. Huff took the place of Fore-man Terry Carter who went hunting.However there is noevidence that during that time she had or exercised anyauthority other than the somewhat broad statement that she"did everythingthat Terry Carter did."The lowest paidsupervisor other than Huff received $4 an hour, Huff waspaid at the rate of $2.10 an hour, slightly more than someof the production and maintenance employees.She workedthe same hours as other production and maintenance em-ployees and took her breaks and lunch with them,and thepunched a timeclock,something that other members of su-pervision were not required to do.The Company's recordsshow her as a caster, although they show Terry Carter as aforeman.When President Latendresse first learned of theUnion's organization he called about 13 employees into hisoffice and interrogated them,they included Odena Huff.He kept a record or box score of the employees whom heconsidered to be in the unit and her name was includedthereon.When the supervisors were informed how to reactto the Union's organizational drive, Odena Huff was notcalled into the meeting.I find that Odena Huff was not asupervisor within the meaning ofthe Act andwas a rank-and-file employee who belonged in the unit.Jean Johnston:The General Counsel contends that JeanJohnston is a technical employee and should be excludedfrom the unit. Respondent contends that she is a rank-and-file production employee and should be included.PresidentLatendresse testified that Johnston was employed as a regu-lar part-time employee,that he hired her because she wasan artist and had special abilities in mixing and matchingcolors, and that she worked in the casting room and insorting the colored chips from which his product was made.Various employees testified that what casting Miss John-ston did consisted of setting colored chips into a mold ex-perimentally to determine how they would look and thatordinarily she would call the regular casters to complete hercastings because she lackedthe abilityto make them herself.Although President Latendresse was hazy as to the periodof time Miss Johnston was employedby theCompany, theGeneral Counsel placed in evidence her payroll ledger sheetfrom the Company's records.No entry appears thereonprior to March 9, 1973, on which an entry appears for $804HolidayInnsofAmerica, Inc. d/b/a Holiday Inn of Oak Ridge, Tennessee,which represents 2 days of work at $5 an hour. There is no176 NLRB 939indication when the 16 hours were worked for which she5William J Keller, Inc.,198 NLRB No. 172was paid on March 9. However, on March 16 she was again 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDpaid $80 and on each succeeding week until April 25. There-after she was paid $40 each week until June 27. Respondentproduced four checks which according to Latendresse rep-resented Jean Johnston's payroll checks, one dated Febru-ary 14 is in the sum of $120. In a box on the checks headed"this check is delivered in connection with the followingaccounts" is written "Art Fee." The second check datedFebruary 21 is in the sum of $40 and is again labeled "ArtPee." The third check dated March 9 is in the sum of $66.22and the entry in the box is as follows: Salary $80, SS (socialsecurity) $4.68, Tax $9.10/$66.22 and the check is in theamount of $66.22. The payroll ledger sheet lists the occupa-tion of Johnston as "designer." If anything is clear it is thatJean Johnston is not a run of the mill rank-and-file employ-ee. The evidence of all witnesses who testified concerningher reveals that she worked hours of her own selection, thatshe took breaks whenever she chose, and that she did notwork regularly at any production job. I conclude that John-ston is a technical employee hired as a designer.6 I concludethat Miss Johnston was retained as a freelance expert priorto the week ending March 9 and Respondent used her artis-tic capabilities in experimenting with the placement of dif-ferent colored chips of mother-of-pearl to make a pleasinglooking product. The fee or salary of $5 an hour is complete-ly inconsistent with that of rank-and-file employees whonormally begin at $1.85 an hour and work up to $2.10 or$2.20 per hour, whereas the supervisors are paid $4 an hourand $200 a week, respectively. I further believe and find thatprior to the week of March 9, after the demand for recogni-tion, no one considered Johnston an employee but that atthe time she was placed on the payroll in an attempt to"load" the unit in the Respondent's favor. Assuming that byso doing Respondent changed Johnston's status to that ofan employee, nevertheless as of the time of the demand shewas not an employee and must be excluded from the unit.Thereafter she became a technical employee and obviouslyhas no community of interest with the production and main-tenance employees. She should be excluded from the unit.WillieWilson:The General Counsel contends that WillieWilson is a supervisor, Respondent that he is a rank-and-fileemployee employed as ,a maintenance manWilson waspaid $3.25 an hour. There is no evidence that he possessedany of the attributes of a supervisor on or before February28 except the testimony of James Peach that Wilson respon-sibly directed Elgin Peach, James Peach's father during El-gin Peach's brief tenure with Respondent. James -Peachtestified that his father was working "under" Willie Wilsonand, asked whom he was working with, answered:Itwould be difficult to say because he was doing a lotof welding. At the time he was the only welder there.So really, I guess you'd say-it's difficult to say now.I'm sure there were some people working with himsome helpers and so forth but I don't recollect who.Although this testimony suggests that there were other per-6 Latendresse testified that she was not a designer because she never madedesigns,however this testimony is considerably weakened when it becameclear that the sense in which he was using the term "designs"was to representmolds I have no doubt that Miss Johnston did not manufacture moldssons working under the supervision of Wilson, i.e., "helpersand so forth," I do not deem it substantial evidence thatthey were working under the supervision of Wilson. Wilsonwas not called as a witness and there is insufficient evidenceto support the strong suspicion raised by Peach's testimonythat Wilson is a supervisor. I note that Wilson's pay of $3.25an hour, while it is substantially above that of the rank-and-file production workers, is substantially below that of theacknowledged supervisors of Respondent. I conclude thatWilson is not shown to be a supervisor and should be in-cluded in the unit.Commencing on the day on which Respondent becameaware of the Union's organization, a number of relatives ofVice President James Peach began to appear at the plant.Randy Peach, a brother of James, according to a companyrecord, was hired on February 22. The record does notdisclose how long he continued in Respondent's employ.Milburn Peach worked 3-1/2 hours on a single day on orabout February 22 and did not workagain untilMarch 3,after which time it appears that he worked regularly at leastthrough the end of March when he was given a raise. Kath-leen Peach, James Peach's aunt, commenced on February28 and worked 2-1/2 days. She has not workedsince.7Final-ly, James Peach's father, Elgin Peach, appears to haveworked around the plant in some capacity at various timessince February 22.The General Counsel contends that all of the Peach rela-tives should be excluded from the unit on the grounds thatit is obvious that they were all hired to dilute the Union'srepresentative showing and they all received special privi-leges as a result of their relationship with James Peach.Respondent, on the other hand, contends that the fourPeach relatives were hired in the normal course of its build-up of employees which will be discussed below, received nospecial privileges, and were bona fide employees in the uniton the critical date.According to the testimony of PresidentLatendresse, Milburn Peach is shown by the company ledg-er to have worked for 3-1/2 hours on February 22 and notagain until March 2. There is no substantial evidence in therecord as to how long he continued working other thantestimony by Latendresse that he received a raise from $1.75to $1.90 per hour at the end of March.' No explanation isgiven for the fact that Milburn Peach did not work betweenFebruary 22 and March 2. The commencement of the strikeon February 28 is the only circumstance shown to haveintervened. Milburn Peach was not called to testify and thetestimony of ' both Latendresse and James Peach was sovague and contradictory that it is almostmeaningless, ex-cept where it is supported by Respondent's records to someextent .97Latendresse testified that Kathleen Peach told him that she would notwork because of the picket line She has never returned to the plant8An exhibit prepared by Respondent for the trial, listing all the employeesemployed on February 28 has an entry showing termination of Milburn onJune 22, 1973 It also shows the termination of Judy Bobbitt on February 28,1973 Although other employees on that list were apparentlyterminated inthe interim, their termination dates are not shownAccordingly,in the ab-sence of any explanation, I do not consider the entry to have any probativevalueaThere was attached to the affidavit of Latendresse a number of sheetspurporting to be photographic copies of timecards of employees covering TENNESSEE SHELL CO., INC.203I conclude that with regard to Milburn Peach he wasemployed on a casual basis for a few hours on February 22but did not become a regular employee of Respondent untilMarch 2, after the strike began. Accordingly, he was not inthe unit on the critical date.Randy Peach,on the other hand, so far as the recordshows, commenced work on February 21 or 22, 1973, andwas still working at the time of the hearing. While the cir-cumstances surrounding his employment are suspicious itappears that he was in fact a regular, full-time employee andthere is no evidence that he received any special privilegesby virtue of his relationship with James Peach, his brother.Accordingly, I find that he was a member of the unit on thecritical date.Kathleen Peachwas, according to a company record,hired on February 28. She worked 2-1/2 days and has notworked since. She was not called as a witness and there isno explanation on the record for that fact. There is nosubstantial evidence with regard to her hire nor her depar-ture from Respondent's employ.10In the absence of substantial evidence concerning theemployment of Kathleen Peach and in the light of the factthat she worked only a few days, I conclude that her em-ployment was casual.As an occasional employee KathleenPeach is excluded from the unit.Elgin Peach,the father of James Peach, does not appearon any payroll records of Respondent. According to thetestimony of Latendresse he was hired by James Peach andwas employed for a short period of time before the strike,then departed Respondent's employ, thereafter returned tothe Respondent's employ for another period of time, be-came ill, and left Respondent's employ again. Thereafter hebecame a contractor with Respondent, for the most partengaged in building equipment as a welder.James Peachtestified that the personnel records of his father were de-stroyed. Latendresse testified that they were destroyed byJames Peach. Then Peach testified at one time that he andan office clerical employee destroyed them but at anothertime denied that he had done so. It appears that the elderPeach was receiving a disability pension or a social securitypension or both and the General Counsel would have meinfer that his records were destroyed in order to save himfrom any reduction or loss of pension rights. The only docu-mentary evidence that Respondent produced with regard tothe employment of Elgin Peach consists of checks issued tohim and signed by him. The first dated February 23, 1973,is in the amount of $14.41 and bears the inscription, salary$15.31 and a notation, social security $.90. James Peachreadily identified the check as a salary check which he hadsigned but was unable to state for what period of time thesalary was paid or in what amount it was earned by ElginPeach. A second check, dated March 2, is in the amount of$50.78. There is no statement in the appropriate box of theaccounts in connection with which the check was issued.James Peach identified this too as a salary check but, inas-much as he did not sign it, obviously had never seen itbefore and could not identify for what period of time or atwhat rate it was a payment. His identification of the checkis of little value. The next check in terms of issue date isdated April 6 in the amount of $50 and is labeled "contractlabor." Thereafter checks were issued on April 13 for $75,April 24 for $70, April 27 for $70, May 11 for $210, and May25 for $175. Each of these checks is labeled "contract labor"except the last which is labeled merely "contract."I gather from the testimony of James Peach that his fatherfell ill inMarch for a period of time." The name of ElginPeach did not appear on the list of employees prepared byRespondent in preparation for this hearing and his presenceat Respondent's place of business around the critical periodappears to have been accidentally revealed during the hear-ing.Nevertheless, Respondent contends that Elgin Peachwas an employee in the unit on the appropriate day andshould be counted.The evidence before me does not convince me that ElginPeach at any time was a regular employee within the unit.It appears that he worked perhaps for 1 day in the weekbeginning or ending' on February 23 and he may haveworked 2 or 3 days on the week ending March 2. Thereafter,he worked as a contractor for the period of time between theweek of April 6 and the week of May 25. According to thetestimony of Latendresse, he returned and has worked as acontractor since May 25. I conclude that Elgin Peach wasa casual laborer during the critical period before he wasplaced on a contract basis. Even if he were to be considereda regular employee, it is apparent, as the General Counselpoints out, that he was the recipient of special privileges asthe result of his relationship with James Peach. For exam-ple, the destruction of all company records on his behalf topreserve his pension and the establishment of the contractlabor relationship which negated any deduction of incometax or social security taxes by Respondent. In neither eventisElgin Peach a member of the unit. It is clear that he hadlittle or no community of interest with the other employees.Accordingly, I shall exclude him from the unit.C. The Union's Representative Standing on theCritical DateFebruary 28.Among the photocopies was one purporting to be for MilburnPeach and shows hun to have worked 5 full days on the week ending Febru-ary 28. Thisof course directly contradicts the testimony of Latendresse thatthe ledger which he had before him when he testified showed that Milburndid not work between February 22 and March 2. The photostat was offeredwith no provenance other than that it had been attached to the affidavit ofLatendresse possibly by mistake or to the statement of position furnished byRespondent during the investigatory stages of this case.Other than to reveala contradiction in Respondent's records and to deepen my suspicion con-cerning the employment of the Peach relatives,the exhibit has no probativevalue.10 The only evidence concerning Kathleen Peach's failure to continueworking is a hearsay statement offered by Latendresse and his possiblyprejudiced deductions therefrom.The parties stipulated that 16 employees were in the unitand disagreed as to 11 others. Of the 11, I have found thatFred Dobbs, David Hodges, Odena Huff, Willie Wilson,and Randy Peach were in the unit and should be counted.Accordingly, the unit on the critical date consisted of 21employees. The General Counsel produced 15 cards signedby employees designating the International Brotherhood ofCarpenters as their collective-bargaining representative. OfiiAccording to the statement of Respondent's counsel,Elgin Peach waspresent at the hearing during the time his status was being litigated. He wasnot called as a witness. 204DECISIONS OFNATIONALLABOR RELATIONS BOARDthe 15, 1, that of Judy Bobbitt, will not be counted; I havefound that she was terminated prior to the demand on Feb-ruary28. Of the remaining 14, Respondent contends specifi-cally that the card of Vera French should not be countedbecause of an alleged personal deficiency on her part. How-ever, the evidence does not support Respondent in this con-tention and I reject it. Respondent contends that "It isundisputed that Vera French is mentally handicapped" andadduced hearsay evidence to the effect that she stated toLatendresse that she didn't know what she was signing andwould not have signed the card if it had anything to do withthe Union.I shall deal with interrogation of Vera French below un-der the heading of 8(a)(1) allegations.There is no substan-tial evidence that Vera French is mentally handicapped.Latendresse testified "Vera Frenchis classifiedas sociallyhandicapped, mentally handicapped." Respondent statedat the hearing that it had made an effort to subpena VeraFrench to testify but she refused to obey the subpena. Thereisno indication on the record that Respondent has everbeen officially apprised that Miss French is socially or men-tally handicapped or that she has ever been so diagnosed.It appears therefore that the Union was designated by 14out of 21 employees, a clear majority.Respondent contends that because the cards designatedtheUnited Brotherhood of Carpenters rather than theSouthern Council of Industrial Workers the cards do notsupport the General Counsel's contention that the Unionrepresented a majority of the employees. The Respondentdoes not cite any authority in support of the proposition itvoices. At the hearing the Charging Party citedLouisvilleChair Company, Inc.,161NLRB 358, enfd. 385 F.2d 922(C.A. 6, 1967), which I find inapposite andSouthbridgeSheet Metal Works, Inc.,158 NLRB 819, in which the Boardordered the respondent to bargain with Sheet Metal Work-ers' International Association, Local 127, AFL-CIO, al-though some of the cards authorized the Internationalrather than the local to bargain on behalf of the employees.In the instant situation the Southern Council is a creatureof the International,specializing in representing employeesin industrial plants rather than in the building trades; thereisno evidence that the employer or the employees weremisled by the cards; the objection is hypertechnical and Ireject it.D. The Expanding Unit DefenseRespondent contends that under the circumstances pre-sented in this case even if the Union is shown to haverepresentation authority from a majority of the employeesas of February 28, 1973, its plans for expansion are such thata representative complement of employees had not atthat time been achieved. Accordingly, according toRespondent's theory, a majority of employees in the thenexisting unit would constitute a minority in the ultimate unitand should not be permitted to select a collective-bargain-ing representative in that unit.In support of this theoryRespondent relies on theGeneral Extrusiondoctrine andcites other cases illustrating applications thereof.The Board inGeneral Extrusion12adopted a rule that "acontract does not bar an election if executed (1) before anyemployees had been hired or (2) prior to a substantial in-crease in personnel.When a question of a substantial in-crease in personnel is in issue,a contract will bar an electiononly if at least 30 percent of the complement employed atthe time of the hearing had been employed at the time thecontract was executed,and50 percent of the job classifica-tions in existence at the time of the hearing were in existenceat the time the contract was executed."Since the adoptionof this rule in 1958 litigants have attempted to enlarge itsscope far beyond the Board's original intent to limit it tocontract-bar situations and as we shall see the Board has notbeen consistent in its reaction to these attempts.In represen-tation cases the Board has found it necessary to point out"[t]he criteria set forth inGeneral Extrusionare applicableto contract-bar issues and were not intended to govern caseslike the instant one [where the employer argued that anelection would be premature in a newly established plant]involving an expanding unit, where the issue is whether thepresent complement is sufficiently representative and sub-stantial to warrant holding an immediate election." 13It has long been the rule that an employer violates Section8(a)(2) of the Act by extending recognition to a union eitherbefore it has employees at all or at a time when it had notachieved an employee complement representative both interms of numbers of employees and of the proportion of theultimate functions of unit employees which were manned atthe time of recognition. Perhaps the lead cases in this regardareEnglanderandLapeer Metal Products15InYoung & GreenawaltCo.,16 the Board found that in thecircumstance where "only about 25 percent of the averagenumber of employees working during the following 3months," an employee complement "not large enough ap-parently to operate the plant efficiently once productionbegan"cannot be considered as representative of the em-ployees to be engaged in production and maintenance oper-ations and employer recognition of the Union under thecircumstances was premature and constituted unlawful as-sistance in violation of Section 8(a)(2) By 1968 the rule hadbeen firmly implanted in Board law. InCowles Communica-tions, Inc.,17the Board stated as follows:The Board has consistently held with court approvalthat where an employer recognizes a union as the ex-clusive bargaining representative of its employees onthe basisof a majority demonstrated by cards or apetition, as here, such recognition is inappropriate andunlawful if it is granted before the employer has re-cruited a work force that can be considered substantial-ly representative of his anticipated complement ofemployees. [CitingEnglander, Lapeer, Young & Greena-waltand other cases.]The basis for the position is that12General ExtrusionCompany,Inc,121 NLRB1165, 116713Endicott Johnson de Puerto Rico,172 NLRB 167614The EnglanderCompany,Inc,114 NLRB 1034 (modified on othergrounds 237 F 2d 599(C A. 3)).15Lapeer Metal ProductsCo,134NLRB 151816 157 NLRB 40817CowlesCommunications,Inc, andSufsun,Co, Inc,170 NLRB 1596,1611 TENNESSEE SHELL CO., INC.205otherwise a nonrepresentative initial working forcewould be permitted to designate the-bargaining repre-sentative which would not be the choice of a majorityof the electorate but of anuntypical minority.[Emphasissupplied.]The next year 1969 the Board adopted the excellent decisionof Judge Benjamin Theeman inLianco ContainerCorpora-tion,1B in which Judge Theeman in an extensive footnotereviewed the authorities and pointed out the circumstancesunder which the Board had found recognition premature orthe contrary.Judge Theeman also pointed out that theGen-eral Extrusionrule applicable to representation cases is dis-tinguishable in its percentages as well as in its rationale fromthe rule as it is appliedin unfair labor practice cases.At this point the orderly development of the rule receiveda setback.InPrince Pontiac, Inc.,174 NLRB 919, Judge(then Trial Examiner)A. Norman Somers had before hima premature recognition 8(a)(2) case in which he applied theGeneral Extrusionrule, at the insistence of the GeneralCounsel,relying on the decision of a district court judge inKaynard v. Cowles,66 LRRM 2052, 2063,footnote 12, inwhich the district judge had applied theGeneral Extrusionrule in an injunction proceeding preceding the sameCowlescase cited above. In adopting Judge Somers'decision theBoardadded this footnote 1:complement at the time of the hearing; the nature ofthe industry; the time expected to elapse before a full,or a substantially larger, complement of employees ison hand; and other variables all militate against a rigidformula and dictate the Board's approach. The Boardmust often balance what are sometimes conflictingde-siderata,the insurance of maximum employee partici-pation in the selection of a bargaining agent, andpermitting employees who wish to be represented asimmediate representation as possible.Thus, it would-unduly frustrate existing employees' choice to delayselection of a bargaining representative for months oryears until the very last employee is on board. Con-versely, it would be pointless to hold an election forvery few employees when in a relative short period theemployee complement is expected to multiply manytimes.4 By contrast,the Board has held that an employer-union contractwill bar an election if 30 percent of the complement employed at thetime of the hearing had been employed at the time the contract wasexecuted,and 50 percent of thejob classifications has been in exist-ence [CitingGeneral ExtrusionIIn the election area,as noted, a case-by-case approach is utilized,rather than theGeneral Extrusion,or anyother, formula Indeed, elections have been directed where it is notcertain that the formula would have been satisfied.SeeEndicott John-son De Puerto Rico,Inc [supra],General Cable Corporation,173 NLRBNo. 42While we agree with the Trial Examiner's findingthat the Respondent had a representative complementof employees when it executed the contract with Local815 on September 16, 1967,we do so on the basis of allthe circumstances present herein,including the re-quired percentages set forth inGeneral Extrusion Com-pany, Inc.,121 NLRB 1165, 1168.This is the first case in which the Board had indicated thatthe percentages set forth inGeneral Extrusionwere "re-quired"in any but a contract-bar case and appears to over-rulesub silentiothe language in theEndicott Johnsoncase setforth above.Thereafter inAmerican Beef Packers, Inc.,180 NLRB634,without citingGeneral Extrusion,the Board,citingPrince Pontiac,decided a case in apparent adherence to theGeneral Extrusionformula. ThePrince PontiacandAmeri-can Beef Packerscases would seem to have laid the issue torest,but in 1970 the Board again reversed its field inCle-ment-BlytheCompanies, etc.,182NLRB 502, where theBoard had before it an 8(a)(5) refusal-to-bargain case inwhich the employer contended that an election should nothave been conducted because it was in the process of ex-panding.The Boardmade the following statement:In determining whether the employee complement is"representative and substantial" so as to warrant hold-ing an immediate election,the Board has avoided theuse of hard and fast rules.4The size of the employeeis 173 NLRB 1444.Thus it appears that the rigid adherence to theGeneralExtrusionrule in cases other than contract-bar cases againbecame unfashionable and, in the most recent case that Ican findHayes Coal Co., Inc.,197 NLRB 1162, the Boardstated:A determination of premature recognition,however,cannot be predicated on whether existent jobs are tem-porarily unfilled by reason of quit or discharge, or ona possibility that future conditions may warrant anincrease in personnel,or on the basis of an increase inpersonnel subsequent to the granting of recognition.[Footnote omitted.] The correct test is whether, at thetime of recognition, the jobs orjobclassifications desig-nated for the operation involved are filled or substan-tiallyfilledand the operation is in normal orsubstantially normal production.[Citing,inter alia,Lianco.]The rule as I now understand it to be is that an employermay not recognize a union unless it has a substantial com-plement of employees engaging in a substantially normalproduction process, considered on a case-by-case basis. Thecorollary of this rule is that an employer may not be forcedto recognize a union until these tests have been met and inthose cases where these tests have been met and the otherconcomitants of a violation of Section 8(a)(5) are shown toexist an employer may be ordered to bargain with the ma-jority representative of his employees.In the instant case Respondent presented its evidence 206DECISIONSOF NATIONAL LABOR RELATIONS BOARDwith an eye to theGeneral Extrusionformula. PresidentLatendresse testifiedthatat the time of the hearing therewere 104 employees on the payroll in the classificationswhich he deemed appropriately within the unit.19Relyingon the designations of employees shown on the companyrecords Respondent contends that at the time of the de-mand the employees were divided into seven job classifica-tions,whereas at the present time there are nine additionaljob classifications in existence.Respondent therefore wouldhave me find that there was not a representative comple-ment of employees employed at the time the Union de-manded recognition.I have found that there were 21 employees in the unit atthe time of recognition and accepting Respondent's evi-dence that there are 104 now, it is clear that theGeneralExtrusiontest of 30 percent has not been met. With regardto the classifications however,Respondent,relying again onthe testimony of its president,Latendresse,showed thatRespondent's employees were in the seven following classi-fications at the time of demand:Laborers,casters, sorters,clock assemblers,grinders, shipping clerks, and designers 2°Since the Union's demand for recognition,Respondent ar-gues, it has added the following new job classifications:Janitors,order pickers,packers, mold eye painters,inspec-tors,maintenance men, welders,warehousemen,and fork-liftoperators.Respondent'sposition has a little surfaceappeal,but Respondent fails to discriminate between jobtitles used to describe specifically what the employees aredoing and job classifications as they were used formerly.For example, formerly Respondent employed laborers, whodid janitorial work, warehousing, and operated the forklift,as wellas other jobs which they now do. Also formerlyRespondent employed shipping clerks who picked orders,packed them, and shipped them. Now it employs orderpickers, packers, and a shipping clerk who do the samework. Formerly Respondent employed Willie Wilson as amaintenance man, as it vigorously contended;certainly thatclassification of maintenance man is not new and there isno showing whether there are any maintenance men otherthan Willie Wilson at the present time.Respondent statesthatWillieWilson formerly did its welding but that it nowemploys welders. However,the only evidence of any weld-ers now employed is with reference to Elgin Peach, whoLatendresse testified is a contractor rather than an employ-ee.Mold eye painters,cited byRespondent as a new classifi-cation, do one of the jobs formerly done by the casters, andinspectors,considered a new classification by Respondent,do some of the work formerly done by the shipping clerk orby the casters and sorters. As the Board pointed out inEndicott Johnson de Puerto Rico, supra,separate and distinctjob classifications are to be described in terms of the typesof skills possessedby theemployees.Thereisno showingthat any skill presently being utilized by Respondent's em-19Althoughsome obscurity exists with regard to the count of 104 employ-ees, the General Counsel presented no meaningful evidence other than theadmissions of Latendresse as to the present employee complement. I there-fore accept the assertion of Latendresse that that number correctly reflectsthresentemployee complementThe classification"designer"was applied only to Jean Johnston whomI have found not to be within the unit Accordingly,it appears that Respon-dent would admit to only six classifications within the unit.ployees was not utilized prior to February 28 21I find that Respondent has not supported its position withregard to the job classification test'ofGeneral Extrusion.Applying the test for premature recognition set forth inHayes Coal Co., Inc.,I find that at the time of demand thejob classifications designated for the operation involvedwere substantially filled on the critical date. The second testiswhether the operation is in normal or substantially nor-mal production.The production of Respondent prior to thedemand consisted of two main enterprises;one, sorting,cleaning, and shipping shells to Japan for use in the pearlindustry there,and two, crushing,dyeing, sorting,and usingshells inappropriate for the Japanese trade in the manufac-ture of objects of art and bric-a-brac for the domestic mar-ket.These are the same at the present time.Latendressetestified that the difference in his business as contemplatedwhen he received the Union's demand was that the shippingof shells to Japan would resume,after an interval of 1 or 2years, and that the production of ornamental items wouldincrease due to expressions of interest he had received as aresult of his attendance at dealer's shows in the winter of1972-73. Although challenged to do so, Respondent cameforward with no evidence of its receipt of any orders ineither field. At the time of the demand he was faced withno more than a possibility that future conditions mightwarrant an increase in personnel,a possibility of suchstrength however that he had built up his work force by theaddition of a very few employees at that time. Nor canRespondent rely on the fact that there has been an increasein personnel subsequent to the demand for recognition. Thistest is specifically disavowed by the Board in theHayes Coalcase, cited above.Respondent contends that the rule ofDetroit ProcessingTerminal Division,Nor-Cole, Inc.,151NLRB 468, that,where the nature and composition of the unit is insufficient-ly established to enable the Board to make unit determina-tions, the Board will dismiss a petition calling for an electionin such a unit is applicable herein. However,the recordclearly reveals that the nature and the composition of theunit was onthe critical date completely established. Thereis no evidence that any change in the employer's operationother than the gradual accretion of employees was thencontemplated by Respondent and the rule affords Respon-dent no defense.22In line with the observations above, I find that on thecritical date the Union represented a majority of the em-ployees in a unit appropriate for collective bargaining asspelled out by the General Counsel in the complaint herein.I find further that there is no valid defense available to theemployer in its expanding unit contention.21A possible exception may exist in the fact that Latendresse testified thatat the present time Respondent is making some of the molds,all of whichwere formerly purchased However,there is no moldmakers classificationlisted in Latendresse's testimony; it may be that molds are being constructedby admittedly technical or professional employees with no community ofinterest with the rest of the unit22 Similarly,Respondent's reliance on the rule inNoranda Aluminum Inc,186 NLRB 217, is misplaced That case deals with a unit expansion probleminwhich the major part of a unit which the Board found to be a highlyintegrated facility had not yet been put into operation,that part of theintegrated plant in which the union desired to represent the employees didnot constitute an appropriate separate unit and,accordingly,the Board dis-missed the petition until the entire operation could be considered TENNESSEE SHELL CO., INC.207Next,Respondent contendsthat the Unionhas apracticeof racial and sexualdiscriminationin its membership andaccordinglyis not fit to represent the employees in this unit,therefore no bargainingorder shouldissue.Thisdefensegenerallyisbased on the decision of the EighthCircuitCourt of Appealsin N.L.R.B.v.MansionHouse Corp., 473F.2d 471 (1973). In thatcasethe courtconcluded that theclaim of racial discrimination allegedly practicedby a unionseeking recognition as a representative of a bargaining unitunderthe Act isa relevant area ofinquiryfor the Boardwhen the defenseis appropriatelyraised before the Boardupon acompany's refusalto bargain.The courtin its deci-sion pointedout that whether ornot the issue of racialdiscrimination is raised in good faithby the employer,"constitutional limitationson the board's process requirerecognition of a charge of racial discrimination as an appro-priate groundof inquirywhere a union's representative ca-pacity isquestioned[but] thata refusal to bargain based onthe union's alleged racial discrimination must not rest onpretextual grounds." " The court calledfor prophylactic pro-cedures todeterpretextual refusal,to bargain with an au-thorized unit on /the alleged groundsthatthe union ispracticing discrimination in its membership,leaving it to theBoard to work out such procedures.I am aware of no decisional reaction by the Board to theMansion Housedecision.A short answerto Respondent'scontention hereincould verywell be that it ismy duty tofollow the Board,not thecourts, as the Board has frequentlypointed out, and until the rule is eitheradopted by theBoard or consideredby the United StatesSupremee CourtI should notdeal with it.However, I am aware that in thematter of representation cases the Board has promulgateda procedureby which theMansion Houseissuemay beconsidered.This procedurehas not beenadopted by theBoard but has been submittedto theAmerican Bar Associa-tion for whatever comment that group choosesto make. Asfar as I know,no procedure has been promulgated by theBoard for consideration of the issue in unfairlabor prac-tices.However,the apparent acceptanceby theBoard ofthe principle enunciatedby the courtindicates some formof acceptanceof the court's decision.Respondent raised theMansion Houseissue by an affir-mative defensethatthe Board would be in violation of theFourteenthAmendment of the UnitedStates Constitutionthrough the Fifth Amendmentdue process clause were it torequire Respondent to bargaincollectively with the Charg-ing Party, based on the ChargingParty's "flagrant and per-vasivepatternsofdiscrimination against blacks andwomen." Required to furnish particulars with regard to thisdefense, Respondent stated that it relied on the followinginformationto supportits defense: (a) Eleven percent of thework forceof the UnitedStates areblack; (b) 41.6 percentof the laborforce are women;(c) only2.9 percent of themembershipof the Carpenters Unionare black;and (d)that,when seven locals accounting for one-half of all blackworkers areleft out, only 1.7 percentof the members areblack.Further,the Respondent states that it relies on apublication of the United States Department of Labor, Bu-reauof LaborStatistics,dated May1972, entitled "MinorityWorkers in ConstructionReferral Unions" which insofar asit refersto the Carpenters Unionis based on a survey of 610Carpenters locals.Respondent offered no evidence in support of its affirma-tive defense.However, Respondent caused,subpoenas ducestecumto be issued to various officers of the CarpentersInternational Union requiring production of copies of allcharges claimingviolations of Title VII of the Civil RightsAct; all EEOC district directors findings of fact, all deci-sions issuedby the EEOC,all letters of determination of theEEOC, and all correspondence between the EEOC and theCharging Party or any of its affiliated locals regardingcharges alleging violations of Title VII of the Civil RightsAct of 1964;and, in addition, all books and records showingthe race, sex,age, religion,and nationality of all membersof the Charging Party or any of its affiliated locals or othersubordinate labor organizations.At the hearing I quashedthese subpenas.Assuming without deciding that theMansion Housede-fense is available to Respondent, the subpenaed evidence,if produced,would not have supported the defense as expli-cated in Respondent's second amended answer.The allega-tion with regard to the black minority is based solely on areport of the Department of Labor dealing with 610 con-struction referral carpenter local unions out of the 2,000 ormore local unions affiliated with the Carpenters Interna-tional.The Charging Party herein,on the other hand, is anindustrial unionwithout any "referral"characteristics. Toplay the"numbers game"as Respondent would have us dorequires evidence that a greatly{disparate proportion beshown for the organization as a whole and for the ChargingParty in particular.Respondent has indeed called for booksand records showing the race of membersof UBC.Howeverwe are assured by counsel for the Charging Party that theymaintain no records showing the race of their membership,so this could afford Respondent nothing.It is apparent that Respondent's subpena is nothing buta shpt in the dark.Respondent made no offer of proof thatthe evidence if produced would show any particular patternof discrimination or any particular evidence of discrimina-tion against blacks,women,or any other group.The subpe-na and indeed the contention as a whole constitutes no morethan a fishing expedition.The evidence called for, if it wereproduced by the Charging Party, would in no way substanti-ate Respondent's claim which on its face is based on aninvalid premise.Accordingly,theMansion Housedefense ofRespondent must be rejected as being without support .2'The General Counsel contends that a bargaining ordershould issue in the instant case, although no election hasbeen conducted,based on either of two theories. First, theGeneral Counsel contends that under theGissel udoctrinethe unfair labor practices committed by Respondent duringthe week between the commencement of the union organi-zation and the demand and refusal to bargain have renderedit unlikely that a representation election could be conductedby the Board because the unfair labor practices were of asufficiently extensive and pervasive nature to undermine theUnion'smajority strength and to impede the election pro-23 The recorddoes not disclosethat any ofRespondent's employees areblack,or that Respondent raised this issue prior to filing its answer to thecomplaint.u N LRB v. GisselPacking Co., Inc.,395 U.S 575 (1969). 208DECISIONS OF NATIONAL LABOR RELATIONS BOARDcess.Alternatively, the General Counsel contends that un-der the rule of the Board inSullivan Electric 25Respondenthaving polled his employees and discovering that the Unionrepresented a majority must grant recognition to the Unionrather than insisting on going to an election.E. The 8(a)(I) AllegationsA consideration of the General Counsel'sGisseltheoryrequires a determination of the 8(a)(1) allegations.On February 21 President John Latendresse received amessage from his wife that the Union was attempting toorganize his plant. He immediately returned to the plantand, commencing on the morning of February 22, calledemployeesintohis office and interrogated them about theunion activity, or as he put it to find out the trouble. He firstcalledMrs. Eddie Heyne, one of his older employees, whoon entering his office found Latendresse and James Peach.Latendresse questioned her about what she wanted, towhich she replied she wanteda raise inpay and betterworking conditions. Latendresse argued that he was in fi-nancialtrouble and tried to show her the company books.He further criticized Bobby Anderson as a drunk and askedher when the union men were coming to town. At this pointhe suggested that he call her daughter Odena Huff whomight be able to enlighten him. According to the testimonyof both Huff and Heyne, Huff was then called in and Laten-dresse told her he was trying to find out about the Union,which was trying to come in the plant. She named the unionrepresentatives and said they would be in town shortly.Latendresse then asked Huff if she hadsigneda union cardand she admitted that she had done so. According to thetestimony of Latendresse, which I do not credit, he beganhis conversation with both Heyne and Huff by telling themthat it did not make any difference whether they had signeda union card, they would not be fired, and the plant wouldnot be closed. He stated with regard to both of them thatafter he had explained the Company's financialpositionthey volunteered that they had signed union cards and hedenied asking them anything.JerryHorton testified that he was called in toLatendresse's office where he confronted both Latendresseand Peach. Latendresse asked him what he thought aboutthe Union and he told Latendresse thathe was a unionmember and he would go along with the majority. He fur-ther testified that Latendresse told him he could not afforda union and suggested that Horton check his companybooks.Horton denied any interest in checking theCompany's books. Latendresse againtestifiedthat he toldHorton it did not matter if he signed a card, he would notbe fired, and the business wouldnot close.I credit Horton.Frances Cherry testified that she was confronted by La-tendresse and Peach and very much the same type of inter-rogation took place, during the course of which she toldLatendresse that she had signed a union card in response tohis statement that he "guessed" that she had done so. Laten-dresse testified that he did not remember that Cherry hadvolunteered that she had signed a card. Although Cherry,25Sullivan Electric Company,199 NLRB 809who is still employed by Respondent, was not completelyconsistentin her testimony, she was more so than Laten-dresse in his, and I credit her to the extent set forth above.Latendresse testified that he called Vera French into hisoffice and she volunteered that she had signed a card butdid not know what it was.JudyFrench testified that shewas called intoLatendresse's office where Latendresse and Peach were pre-sent.Latendresse told her that the Company could not af-forda union, that no one would be fired for signing a unioncard, and that Latendresse did not ask her if she signed acard and she did not recall whether she volunteered suchinformation to him. Latendresse also took the occasion tocriticize Bobby Anderson, whom he said he would not firesince Anderson will fire himself eventually by getting drunk.Sam Miller testified that he was called into Latendresse'soffice where he found Latendresse and Peach. Latendresseasked him if he signed a union card and he admitted thathe had done so. Latendresse further stated that the Compa-ny could not afford a union and that Bobby Anderson, theringleader of the Union, was lowdown and no good.Gregory Garza testified that he was confronted by Peachand Latendresse in Latendresse's office. Garza stated thatLatendresse asked him if he had signed a union card and headmitted that he had done so, and when Latendresse askedhim if he would be willing to withdraw his card Garzaanswered that he would think about it. When Latendresseasked him who had given him the union card Garza refusedto tell him. Latendresse on this occasion told Garza that hehad found out there was a union trying to get in the plantand could not afford it.Jimmy Hilliard had a conversation with Latendresse andPeach on thesame circumstancesas the employees men-tioned above. Hilliard stated that Latendresse said he knewthat there were union cards being passed around and he didnot care who signed them. Hilliard identified Bobby Ander-son to Latendresse as the individual who had passed out thecards in question. Latendresse argued that the Companycould not afford a union and stated that he could not givethe employees a raise that he had arranged for that weekbecause of the union. Hilliard volunteered to Latendressethat he had signed a card.Galloway Rowland was similarly interrogated. He testi-fied that Latendresse said that he knew cards were beingpassed out and asked Rowland if he had signed one. Heoffered to show Rowland the company books and arguedthat the Company could not afford a union and Latendressetold him that he could withdraw his union card if he desiredto do so. Rowland is still employed by Respondent and histestimony appeared to be delivered with considerable reluc-tance.He stated that he did not remember answeringLatendresse's question about whether he had signed a unioncard-he only laughed or smiled. However, on being con-fronted with his affidavit, he admitted that he had toldLatendresse that he signed a union card and that he wastelling the truth when he gave his affidavit. So I believe andfind that he informed Latendresse, in response toLatendresse's question, that he had signed a union card.Debbie Davidson, also interrogated under thesame cir-cumstances, testified that Peach asked her if she had signeda union card and stated that Bobby Anderson would get TENNESSEE SHELL CO., INC.209himself fired.Latendresse admitted on the witness stand that he and-Peach interviewed 12 or 13 employees in his office on Feb-ruary 22, but denied that from these interviews he de-termined that a majority of the employees had signed unioncards. Although he testified that in each case he reassuredthe employees that they would not be discharged, that it didnot matter whether they signed the union card, and that hewould not close the plant down, I do not believe that onFebruary 22 he made these statements. I reached these con-clusions because Latendresse testified that he had no knowl-edge on February 22 that there was any way that the Unioncould get in except by an election, and he did not consultcounsel until that evening.The reassurances he now testi-fied he gave the employees were the normal reassurancesthat his lawyer would have advised him to give any employ-ee before he spoke to him about the Union, and I did notbelieve that he was sufficiently aware of the labor laws atthe time he initially commenced his polling of the employeesto have given them these reassurances.Accordingly,I creditthe employees who testified that he did not do so.In addition to the interrogations by Latendresse andPeach in Latendresse'soffice onthe 22dand thereafter,Jerry Horton testified that he was interrogated by Peach onFebruary 21 and that on this occasion Peach asked Hortonif he had heard anything about a union,to which Hortonpretended surprise. Peach asked Horton if he knew any-thing about the Union to let him know. Horton said that hewould not do that and pointed out that he already belongedto a union. Peach admitted talking to Horton but statedthat, as he came by Horton's work station, Horton told him"I guess you know there is a lot of union cards floatingaround."Peach admitted that he was aware of that fact.Horton then saidhe didnot care one way or the other, hewould neither fight nor help the Union. Peach denied anymention of a raise or that he asked Horton to let him knowif he knew anything about the Union. I did not credit Peach.His testimony regarding the destruction of company rec-ords on his father's behalf reveals that he has no compunc-tions about deceiving the government.I found his demeanorunconvincing and I did not and do not believe his testimo-ny. I credit Horton's in this regard.Odena Huff testified that Peach came to her work stationin the late afternoon of February22 andasked her if shewould withdraw her union card. She told him that she wouldnot do so unless the majonty of the other employees did, towhich Huff answered, "Well with all the union cards thathave been signed the Union can walk in and take over."Peach testified that the conversation was limited to askingHuff to come to Latendresse'soffice at 4 o'clock so thatLatendressecould explainthe Company's position. He spe-'cifically denied asking Huff to withdraw her union card. Ido not believe him.Sam Miller also testified that Peach asked him to with-'draw his card.Miller refused to do so. Peach denied askingMiller to withdraw his card. I credit Miller.Jewell Arnold testified that Peach came up to her abouta week before the strike began and opened a conversationstating,"Well, I guess you know what's going on." Sheindicated that she did. Peach said that the Company plan-ned on calling her in and talking to her,atwhich pointArnold told Peach that she had signed a union card and heleft.Later he returned and asked if she would be willing toget her union card back.Arnold said she would go alongwith the majonty.Arnold testified that after Peach talkedto her,he turned and talked with Eddie Heyne and FrancesCherry, but she could not hear what he said.Peach admittedtalking to Arnold on this date. He said that he approachedthe employees and told them that the Company would likefor them to hear its side of the story at 4 o'clock and that,after they have discussed it, if they chose to do so they couldask for their cards back.He denied asking Arnold if shesigned a card or that Arnold had told him that she had doneso.He stated that Arnold, Heyne,and Huff were togetherduring this conversation.Eddie Heyne also testified thatPeach asked her to withdraw her card and she stated thatshe would not do so. She stated that Arnold and Cherrywere asked the same question in her presence and gave thesame answer.According to Peach,Heyne told him that ifitwould be any help she would be willing to get the cardback and he answered that it was strictly her business. Peachthen invited her to a company meeting at 4 p.m. He deniedthat he asked Mrs. Heyne to get her union card back. IcreditMrs.Heyne.Cherry's testimony also corroboratedthat of Heyne and Arnold.Jimmy Hilliard testified that on the same day he hadtalked to Latendresse he was called into the back room byPeach who told him that several people who had signedcards were willing to withdraw them and that if Hilliard hadsigned one it was not too late for him to do so. Hilliardanswered to Peach that he "didn't know."Judy French testified that Foreman Terry Carter told herthat he had worked in a factory where a union tried to comein and that friends had turned against each other. Shetestified that Carter asked her to use her influence and tryto talk other employees into withdrawing their union cards,French did not answer.Carter testified that he broke up anargument between Vera French and Mary Vinson, andJudy French,who was nearby,said "don't be mad over ustrying to get a union in here."Carter told French that hewasn't mad but he wouldn't have fussing and fighting in theplant;he had been in a plant where there had been hardfeelings; and he would not tell her what to do but he wasnot going to put up with fighting and arguments.Carterdenied that he askedJudyFrench to use her influence onother employees to get their union cards back.Odena Hufftestified that she was asked by terry Carter how she feltabout the Union and she did not reply.Later on Carter toldher that he felt that she should have used her influence onother girls to get them not to join the Union. She told himthat she would not do' that. On another occasion, Huff-testified,Terry Carter told her employees needed a union inthe plant.Carter denied ever talking with Huff about theUnion. Bobby Anderson testified that on the morning of thedemand,February 28, Carter told him that the Companywas in financial trouble and he wanted to get the employeesto withdraw their authorization cards. Anderson told Carterhe did not want to talk about it and walked away. Cartertestified that he had a conversation with Anderson at thattime, stated that Odena Huff was present and that,respon-sive to no-smoking signs in the shipping department, Ander-son said, "this is where we need a union," and Carter 210DECISIONS OF NATIONAL LABOR RELATIONS BOARDreplied, "we probably do." Carter stated this is the onlyconversation he had with Anderson concerning the Union.I credit the employees who testified that Carter asked themabout withdrawing their cards or to use their influence to getother employees to do so. This was a main thrust of theRespondent's campaign before the demand and I believethat he took part in the campaign.On February 22 at 4 p.m., which is quitting time, all theemployees were called together by Peach to the Company'sshowroom. However, just before the meeting started, Laten-dresse talked to his counsel and found that he should notsay the things he had planned to say and accordingly whenhe came out of his office after his conversation with hislawyer he merely said "any of you that have signed unioncards and wish to return them can do SO." 26I conclude that by its campaign of interrogation of admit-tedly at least 12 or 13 employees by Latendresse and Peachand the additional interrogation by Peach and Carter, Re-spondent violated Section 8(a)(1) of the Act. FurthermoreLatendresse's statement to several of the employees he in-terrogated that he did not have to worry about Andersonthat Anderson would fire himself by being drunk or similarstatements constituted an implied threat to the interrogatedemployees that Respondent would seek an occasion to getrid of union adherents, Anderson having been the leadingunion adherent and acknowledged to be such by Laten-dresse.27I find further that by its campaign conducted largely byPeach and Carter to get employees to withdraw their unioncards and certain employees who were leaders in the groupto use their influence to get other employees to withdrawtheir cards, capped by Latendresse's statement at the em-ployee meeting that it was not too late,for employees towithdraw their cards, Respondent additionally violated Sec-tion 8(a)(1) of the Act. Here there was no element of inquiryfrom employees as to the means of withdrawing cards or thefeasibility of it, the entire campaign was implanted amongthe employees by Respondent.I find that by its campaign Respondent committed inde-pendent unfair labor practices which have made the holdingof a fair election unlikely under theGisseldoctrine. Thecoercive interrogation of a clear majority of the employeesin the unit, coupled, as I have found, with implied threatsof loss of employment are of such a nature that they wouldhave a lasting coercive effect on the employees, not onlythose to whom they were addressed, but all employees whoheard of Respondent's action.Respondent contends that the fact that a majority of theemployees went out on strike on February 28 for recogni-tion proves that the Respondent's 8(a)(1) activity had no26 The testimony of the employees differ as to whether Latendresse toldemployees that wanted to withdraw their cards to stay and the rest to leaveI believe that the testimony of Jerry Horton best characterizes what Laten-dresse said Jerry Horton quoted him as saying that if any of the employeeswanted to get their union,cards backtheycould do so and if they did notthg should go ahead and leave.Of course the coercion implicit in interrogation, as the Board has found,is the implied threat that the Employer, upon ascertaining the identity ofunion supporters, would in somewayretaliate against them. By his mentionof Anderson's probable discharge Latendresse managed to make this impliedthreat more graphic.lingering effect on the employees and was not a major factorin employee intimidation and accordingly a bargaining or-der should not arise. If I were to accept the Respondent'sconclusion that the strike was a strike for recognition Imight agree. However the General Counsel presented un-controverted evidence that the rationale of the strike wasbasically that of an unfair labor practice strike. The employ-ees-were informed of their rights by the agents of the Unionat an employee meeting shortly before the strike began.They were apprehensive as a result of the interrogation and"harrassment" by management and supervision and upsetat what they deemed to be the Respondent's effort to padthe unit by hiring Peach's relatives and by causing the officeemployees and other excluded employees to commenceclocking in and out on the plant timeclock, a rule that hadnever before been promulgated.28 They deliberately struckto protest these unfair labor practices and to force immedi-ate recognition before the Employer's unfair labor practicesand other machinations had the effect of dissipating theUnion's majority. I conclude that the strike is an unfairlabor practice strike and I reject the Respondent's conten-tion that it proves the ineffectiveness of the Employer's8(a)(1) activity.The General Counsel also contends that a bargainingorder should issue under theSullivan Electricrule(supra),that an employer who by polling or interrogating employeesascertains that the union represents the majority could notthereafter disclaim the result and refuse to bargain with theunion. Here Latendresse testified that only four employeesinformed him during his interrogations that they had signedcards. However I have found that Latendresse's testimonywas not reliable. Latendresse admittedly was certain thatBobby Anderson and Mary Vinson were in favor of theUnion and indeed during the course of a number of hisinterrogations criticized them maliciously. In addition headmitted that he was informed by employees Garza, Heyne,Huff, and Vera French that they had signed union cards.Horton informed him that he was already a union member.Hilliard,Miller, and Cherry told Latendresse they hadsigned cards. Roland, although he had trouble rememberingwhether he had answered Latendresse's inquiry about aunion card, definitely remembered that Latendresse toldhim he could withdraw it. Accordingly, I find that Laten-dresse knew of Roland's adherence to the Union. Davidsonnot only volunteered that she had joined the Union but wasasked by Peach to withdraw her union card and JewellArnold and Judy French both told Peach that they hadsigned union cards. Accordingly, by the time the demandwas made Respondent's management knew that at least 14of their employees had signed cards. This information cameto them largely as a result of their coercive interrogation.Corroborating this conclusion is the statement of JamesPeach to Odena Huff: "Well with all the union cards thathave been signed the Union could walk in and take over."Peach denied substantially having had this conversationwith Huff other than to ask her to come to Latendresse's2iWhile it has not been alleged as a violation of Sec. 8(a)(1) and according-ly I make no finding, I have no doubt that the employees were correct in theirbelief that Respondent by these actions was trying to dilute the Union'smajority, or at any rate to give the employees the impression that they haddone so TENNESSEE SHELL CO., INC.office for the meeting at which Latendresse was to havegiven the Company's position concerning the Union. I cred-itHuff.I find that the elements of theSullivan Electricruleare present here and that,even were there not sufficientwarrant under theGisselrule for a bargaining order, Re-spondent here independently ascertained the Union's ma-jonty status and therefore had a duty to bargain with it ondemand.Respondent's counsel advances and urges upon me aproposal, which he apparently had previously advanced tothe Board either by way of a law review article or in formercases,that the Board should impose upon every union amandatory obligation to petition for and participate in anelection before the Board would consent to entertain theUnion's request for a bargaining order in a case such as this.Counsel envisions that by so doing the Board would achieveall sorts of interesting results. If the Union won it might"diplomatically decline" to file "technical" unfair laborpractice charges against employers with whom it must bar-gain collectively, thereby reducing the Board's caseload; theBoard could thereby test its conclusion as to- the coerciveeffect of various 8(a)(1) violations by the employers in-volved and thus might determine that some are not such asto render a fair election unlikely but on the contrary mayserve to jell the employees'sentiment in favor of the union.Thus by an analysis of the ratio of union votes to unionsupport the Board could evaluate the relative effectivenessof unfair labor practices committed by employers in the faceof a union campaign.I deem counsel's proposalworthy oflittle or no consider-ation.By requiring the union to petition for such an electionthe Board would place in the hands of the employer a largemeasure of control as to the timing of the election whilecompletely removing it from the hands of the union, thusenabling the employer, if he feels he has sufficiently dis-persed the union'smajority,to have the election conductedimmediately or, on the other hand,if he feels that more timeisneeded to enable the effect of his unfair labor practicesto be felt, the Employer can delay an election by litigatingall or any aspect of the union's petition. If the employerloses the election he is no worse off than he was before andstillby refusing to bargain can delay the ultimate day ofreckoning when he must sit down at the bargaining table.If he wins the election,even though he is ultimately orderedto bargain, he approaches the bargaining table with theknowledgethathaving successfully coerced his employeeshe has deprived the union of a 'good portion of whatevereconomic strength it may have had and demonstrated to theemployees and to the union the union's lack of employeesupport.The union, on the other hand, had nothing whatsoever togainby sucha requirement.If it wins the election,which isquite improbable under the circumstances,it gets nothingmore than it should have gotten in the first place and if itloses the election it has still to go through the unfair laborpractice hearing and subsequent litigation,except that it isdelayed by whatever time it takes to order and conduct theelection and deal with whatever objections may result there-from.The Board too can only lose, since it is put to the addi-tional expense of a representation proceeding,the result of211which has in all liklihood been affected by the employer'sunfair labor practices.Withregard to counsel's suggestion that important datamight be derived from such a proceeding it is of courseimpossible that an election could be conducted in a vacuum.Events subsequent to the filing of the charge and directionof the election would almost surely affect the results of theelection and confuse any data that might result from suchan election.I reject counsel's suggestion.Finally, Respondent contends that the testimony of mostof the General Counsel's witnesses should be striken fromthe record because at the hearing Respondent was deniedthe opportunity to examine General Counsel'switnessesbased on affidavits given the Regional Office during thelatterpart ofMay 1973. The circumstances behindRespondent's argument are these. During the investigationof the charge in this matter Respondent raised as an affir-mative defense a contention that because of certain miscon-duct by the Charging Party it had forfeited any right itmight otherwise have had to a bargaining order in thiscase. Respondent contended that after the strike began theUnion intentionally misled the striking employeesby tell-mg them that the Board had decided that they were enti-tled to backpay as a result of the instant charges and bymisstating the meaning and effect of a document tenderedby Respondent to its striking employees,upon which isprinted the words "We the undersigned hereby make indi-vidual unconditional applications for reinstatement for em-ployment with Tennessee Shell," to mean that the employ-ees were agreeing to go back to whatever job Respondentwanted to give them under whatever conditions Respon-dent wanted to apply to them.This defense caused theinvestigators to go back to each of the employees and takea second affidavit from them which dealt solely with thatissue.At the hearing,when the General Counsel was calledupon for affidavits of each witness as his turn for cross-examination arrived,the General Counsel tenderred to Re-spondent all the affidavits except thosedealing with thepoststrike issue;these he tendered to me.In each case Idetermined that they related in no way to the testimony ofthe witness and I caused them to be sealed and placed inthe exhibit file. The Respondent at no time attempted topresentanyevidence with regard to this affirmative de-fense, although he pled it in his second amended answerand, at the close of the case,withdrew the defense byamending his answer.Accordingly, the matters concerningwhich the affidavits deal formed no part of the litigation ofthis case and are irrelevant and immaterial to the trial ofthis case.This being the case under theJencksrule,Re-spondent had no right to the affidavits and the affiants'testimony shall not be stricken.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I,above, have a close,intimate,and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof. 212DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Tennessee Shell Company,Inc., is an employer en-gaged in commerce within the meaning ofSection 2(6) and(7) of the Act.2.UBC,Southern Council of Industrial Workers, UnitedBrotherhood of Carpenters and Joinersof America, AFL-CIO, is a labor organization within the meaning of Section2(5) of the Act.3.All productionand maintenance employees employedby theRespondent at its Camden,Tennessee,plant, exclud-ing office clerical employees,professional and technical em-ployees, watchmen,guards and supervisors as defined in theAct constitute an appropriate unit of Respondent's employ-ees for the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4.SinceFebruary28, 1973, and continuing to date theUnion has been the representative for the purposes of col-lective bargaining of the employees in the unit describedabove andby virtueof Section 9(a) of the Act is the exclu-sive representative of all the employees in the unit for thepurposes of collective bargaining with respect to rates ofpay, wages,hours of employment,and other terms andconditions of employment.5.By refusing on and after September 28, 1973,to bar-gain in good faithwith UBC,Southern Council of IndustrialWorkers, United Brotherhood of Carpenters and Joiners ofAmerica,AFL-CIO,as the exclusive bargaining representa-tive of the employees in the appropriate unit found above,Respondent has engaged in and is engaging in unfair laborpractices in violation of Section 8(a)(5) of the Act.6.By the action set forth above, by coercivelyinterrogat-ing its employeesand byurging its employees to withdrawtheir union authorizations,Respondent has interfered with,restrained,and coerced its employees in the exercise of therights guaranteedthem bySection 7 of theAct inviolationof Section 8(a)(1) ofthe Act.7.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and(7) of the Act.8.The strike of the employees of Respondent which com-menced on February 28, 1973, is and at all times has beenan unfair labor practice strike.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. Having foundthat Respondent has refused to bargain on February 28,1973, and thereafter in good faith with the Union as theexclusive representative of Respondent's employees in vio-lation of Section 8(a)(1) and (5) of the Act, I recommendthat on request Respondent bargain collectively in goodfaith with the Union as such exclusive representative of allits employees in the appropriate unit with respect to ratesof pay, wages, hours, and other terms and conditions ofemployment and if an agreement is reached embody suchunderstanding in a signed agreement.Upon the basis of the above findings of fact, conclusionsof law, and the entire record in the case, and pursuant toSection 10(c) of the National Labor Relations Act, asamended, I hereby issue the following recommended:ORDER29Respondent Tennessee Shell Company, Inc., Camden,Tennessee, its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to recognize and bargain in good faith withthe Union as the exclusive representative of Respondent'semployees in the appropriate unit found above.(b)Coercively interrogating its employees concerningtheir or other employees' activities on behalf of UBC,Southern Council of Industrial Workers, United Brother-hood of Carpenters and Joiners of America, AFL-CIO.(c)Urging and advising its employees to withdraw theirauthorizations to said Union to represent them for purposesof collective bargaining.(d) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of theirrights guaranteed them in Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act:(a)Upon request, bargain collectively in good faith withthe above-named labor organization as the exclusive repre-sentative of Respondent's employees in the appropriate unitfound above with respect to wages, rates of pay, hours ofemployment, and other terms and conditions of employ-ment and if an understanding is reached embody same ina written signed agreement.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its Camden, Tennessee, plant copies of theattached notice marked "Appendix." 30 Copies of said no-tice, on forms provided by the Regional Director for Region26, after being duly signed by Respondent's representative,shall be posted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutive daysthereafter, in conspicuous places, including all places wherenotices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-29 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102 48of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and order, and all objections thereto shall be deemedwaived for all purposes.30 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." TENNESSEESHELL CO., INC.213tices arenot altered, defaced, or covered by any other mate-the Respondent has taken to comply herewith.rial.IT IS FURTHER RECOMMENDED that in all respectsin which I(d)Notify the Regional Director for Region 26, in writ-have not found a violation the complaint be dismissed.ing, within20 days from the date of this Order, what steps